Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered November 29, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order adjudged that the children are permanently neglected children, transferred the guardianship and custody rights of respondent to petitioner, and authorized petitioner to consent to the adoption of the children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, A.PJ., Scudder, Gorski and Smith, JJ.